Case 1:16-vv-01026-UNJ Document 23 Filed 03/29/17 Page 1 of 2




        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1026V
                                     Filed: March 29, 2017
                                         UNPUBLISHED

****************************
JOHN BELT,                             *
                                       *
                    Petitioner,        *      Damages Decision Based on Proffer;
v.                                     *      Influenza (“Flu”); Shoulder Injury
                                       *      Related to Vaccine Administration
SECRETARY OF HEALTH                    *      (“SIRVA”);
AND HUMAN SERVICES,                    *      Special Processing Unit (“SPU”)
                                       *
                    Respondent.        *
                                       *
****************************
Bruce Slane, Law Office of Bruce W. Slane, P.C., for petitioner.
Claudia Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On August 18, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) following an October 30, 2015 influenza (“flu”) vaccination in
his left shoulder. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On January 26, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a SIRVA. On March 28, 2017, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $75,000.00.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:16-vv-01026-UNJ Document 23 Filed 03/29/17 Page 2 of 2




       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,000.00 in the form of a check payable to
petitioner, John Belt. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                 17       s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
        Case 1:16-vv-01026-UNJ Document 23-1 Filed 03/29/17 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
JOHN BELT,                                )
                                          )
                  Petitioner,             )
                                          )                  No. 16-1026V
v.                                        )                  Chief Special Master Dorsey
                                          )                  ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

                       PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$75,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $75,000.00, in the form of a check payable to petitioner. Petitioner agrees.

                                                      Respectfully submitted,

                                                      CHAD A. READLER
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division
1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
       Case 1:16-vv-01026-UNJ Document 23-1 Filed 03/29/17 Page 2 of 2




                                          CATHARINE E. REEVES
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          ANN D. MARTIN
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division


                                          /s/ Claudia B. Gangi
                                          CLAUDIA B. GANGI
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, D.C. 20044-0146
                                          Tel.: (202) 616-4138



Dated: March 28, 2017




                                      2